Exhibit 10.31
LICENSING AGREEMENT
AMENDMENT
     This Amendment (the “Amendment”), dated as of March 16, 2009, is entered
into by and between Immersive Media Company (“Licensor”) and T3 Motion, Inc.
(the “Licensee”). The Licensor and the Licensee may collectively or singularly
be referred to hereafter as the “Parties” or the “Party.”
Recitals
     WHEREAS, the Licensor and the Licensee entered into that certain
GeoImmersive™ Image Data & Software Licensing Agreement on March 31, 2008 with
an effective date of May 8, 2008 (“Original Licensing Agreement”).
     WHEREAS, the Parties desire to amend certain of the terms of the Original
Licensing Agreement as set forth in this Amendment.
Agreement
     NOW, THEREFORE, in consideration of the mutual premises and covenants set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

1.   The definition of “Initial Term” shall mean the period that ends on the two
(2) year anniversary of the date that post-production data of South Korea is
approved in writing by both Parties for a product launch.

2.   Section 11.3 of the Original Licensing Agreement is hereby amended and
restated to read in its entirety as follows:       “Either party may notify the
other party that the term of this Agreement will not be automatically extended
at the end of the Initial Term or Renewal Period but will terminate at the end
of such period by delivering an unconditional written notice to the
non-terminating party not more than 90 days and less than 60 days before the end
of such period stating that the terminating party is irrevocably electing to not
renew the term of this Agreement.”

     IN WITNESS WHEREOF, the Parties have executed this Amendment as of the day
and year first above written.

             
IMMERSIVE MEDIA CORPORATION
      T3 MOTION, INC.    
 
           
 
By: David Anderson
     
 
By: Ki Nam    
Its: Chief Financial Officer
      Its: Chief Executive Officer    

